DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cool air supply means” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In this specification, the compressor 21, the fan driver 25 and the damper 12 (or the damper driver) may be referred to as a "cool air supply means" which operate to supply to cool air to the storage compartment (par 0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017-105047 to Chung et al. (Chung) in view of U.S. Patent 4,662,185 to Kobayashi et al. (Kobayashi).
In reference to claim 1, Chung teaches a method of controlling a refrigerator (FIG. 1 and 2a), the method comprising operating a cool air supply means (compressor 21, damper 12 and fan with the motor 25-26, FIG. 1) with a predetermined output (inherent); a controller (50, FIG. 1 and 2a) determining the output of the cool air supply means based on a current temperature of a storage compartment (112, FIG. 1) sensed by a temperature sensor (42, FIG. 1) while the cool air supply means operates with the pre- determined output; and the controller operating the cool air supply means with the determined output (abstract), but does not teach wherein the controller determines that the output of the cool air supply means is decreased or increased when an absolute value of a difference between a previous temperature and a current temperature of the storage compartment is equal to or greater than a first reference value, and wherein the output of the cool air supply means is decreased or increased again when the absolute value of the difference between a current temperature of the storage compartment sensed again after a predetermined time has elapses and the previous temperature of the storage compartment is equal to or greater than the first reference value.  Kobayashi teaches a system for controlling refrigerator temperature (FIG. 1-4) wherein the controller determines that the output of the cool air supply means is decreased or increased when an absolute value of a difference between a previous temperature and a current temperature of the storage compartment is equal to or greater than a first reference value (FIG. 2 and col 2, line 48-col 3, line 24), and wherein the output of the cool air supply means is decreased or increased again when the absolute value of the difference between a current temperature of the storage compartment sensed again after a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung, and have the controller determine that the output of the cool air supply means is decreased or increased when an absolute value of a difference between a previous temperature and a current temperature of the storage compartment is equal to or greater than a first reference value, and have the output of the cool air supply means decreased or increased again when the absolute value of the difference between a current temperature of the storage compartment sensed again after a predetermined time has elapses and the previous temperature of the storage compartment is equal to or greater than the first reference value, as taught by Kobayashi, in order to increase the cooling capability to reduce a time period required to reach a target temperature if the temperature load is high, and decrease the cooling capability to maintain a target temperature if the temperature load is low, thus reducing the excessive cooling and reducing power consumption.
	In reference to claim 2, Chung and Kobayashi teach the method as explained in the rejection of claim 1, and Chung additionally teaches wherein the controller determines that the output of the cool air supply means is decreased when the difference between the previous temperature and the current temperature of the storage compartment is greater than 0 and the 
In reference to claim 3, Chung and Kobayashi teach the method as explained in the rejection of claim 1, and Chung additionally teaches wherein the controller determines that the output of the cool air supply means is increased when the difference between the previous temperature and the current temperature of the storage compartment is less than 0 and the absolute value of the difference between the previous temperature and the current temperature of the storage compartment is equal to or greater than the first reference value (claim 1).
In reference to claim 7, Chung and Kobayashi teach the method as explained in the rejection of claim 1, and Chung additionally teaches wherein the controller determines that the output of the cool air supply means is maintained when the absolute value of the difference between the previous temperature and the current temperature of the storage compartment is less than the first reference value (abstract and claim 1).
In reference to claim 8, Chung and Kobayashi teach the method as explained in the rejection of claim 1, and Chung additionally teaches wherein the cool air supply means includes one or more of a compressor (21, FIG. 1) configured to compress refrigerant and a fan driver (25, FIG. 1) configured to drive a fan (26, FIG. 1) for blowing air heat-exchanged with an evaporator (24, FIG. 1) to the storage compartment (112, FIG. 1).
In reference to claim 9, Chung and Kobayashi teach the method as explained in the rejection of claim 1, and Chung additionally teaches wherein the storage compartment is a refrigerating compartment (112, FIG. 1), and wherein the cool air supply means includes a damper driver (13, FIG. 1) configured to drive a damper (12, FIG. 1) provided in a duct for 
In reference to claims 10-12 and 16-18, they claim the limitations which are similar to the features claimed in claims 1-3 and 7-9; thus, said claims 10-12 and 16-18 are rejected in the similar manner, as described in details above.
Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,140,479 to Gomes et al. teaches a synchronous temperature rate control and apparatus for refrigeration with reduced energy consumption.
U.S. Patent 9,297,566 to Abbasi et al. teaches an enthalpy based control for a refrigeration appliance.
U.S. Patent Application Publication 20090216379 to Smith teaches method of controlling the operation of an electronic device.
U.S. Patent Application Publication 20090171512 to Duncan teaches an optimized control system for cooling systems.
U.S. Patent 8,264,192 to Green et al. teaches a controller and method for transitioning between control angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/29/2021